Citation Nr: 0900735	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-36 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an effective date prior to October 15, 
1996 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date prior to July 19, 1997 
for the grant of service connection for erectile dysfunction.

6.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), including as secondary to service-
connected PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the benefits sought on appeal.

The Board notes that in an April 2008 rating decision service 
connection was granted for peripheral vascular disease (PVD) 
of the left lower extremity, and assigned an initial 40 
percent disability evaluation, effective November 16, 2007.

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran did not incur a back injury or disease during 
service; did not manifest a chronic back disorder in service; 
did not manifest arthritis of the spine to a compensable 
degree within one year of discharge from active military 
service; did not have continuous post-service symptoms of a 
back disorder; and the weight of the competent evidence 
demonstrates that the veteran's current back disability is 
not related to service. 

2.  The veteran did not incur a knee injury or disease during 
service; did not manifest a chronic knee disorder in service; 
did not manifest arthritis of the knee to a compensable 
degree within one year of discharge from active military 
service; did not have continuous post-service symptoms of a 
knee disorder; and the weight of the competent evidence 
demonstrates that the veteran's current knee disabilities are 
not related to service.  

3.  The veteran did not have chronic headaches in service, 
including following in-service treatment for malaria; 
headaches were not continuous after service separation; and 
the current headaches have not been related to service by 
competent evidence.

4.  On October 15, 1996, the RO first received the veteran's 
claim for service connection for PTSD.

5.  In a March 1997 rating decision, the RO granted service 
connection for PTSD and assigned the effective date for 
service connection of October 15, 1996 (the date of receipt 
of the claim for service connection for PTSD); the veteran 
was notified of this effective date decision by letter dated 
March 26, 1997; the veteran did not enter a notice of 
disagreement with the effective date assigned for service 
connection within one year of the March 1997 rating decision.

6.  In 2006, the veteran effectively filed a claim for an 
earlier effective date than October 15, 1996 for the grant of 
service connection for PTSD; the claim did not include 
contentions of clear and unmistakable legal or factual error 
in the March 1997 rating decision.

7.  The veteran did not raise the claim for service 
connection for erectile dysfunction at any time earlier than 
July 19, 1997.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).

3.  Headaches were not incurred in or aggravated by active 
service, nor is such a disorder proximately due to or the 
result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008). 

4.  The March 1997 RO rating decision assignment of October 
15, 1996 for the grant of service connection for PTSD became 
a final decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 
20.1103 (2008). 

5.  The criteria for an earlier effective than October 15, 
1996 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.303, 3.400, 20.1103 (2008).

6.  An effective date earlier than July 19, 1997, for the 
grant of service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder, which is proximately due 
to, or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.



Service Connection for Back and Knee Disorders

The veteran contends that he has disabilities of the back and 
knees that are related to service.  The veteran asserted that 
his (non-service-connected) flat feet had caused the 
bilateral knee and back disabilities. 

Service treatment records are negative for complaints, 
treatment, or diagnosis of a back disability or left or right 
knee disorder.  Records of medical examination for the 
Reserves were submitted with examinations between 1980 and 
1993.  The March 1980 examination showed no conditions 
claimed in the history portion of the examination completed 
by the veteran and none were found by the examining 
physician.  No history, complaints, or findings of a back 
disability or bilateral knee disability were noted on the 
March 1984 examination or in the July 1988 examination.  
There were no findings of a back or bilateral knee disability 
in the January 1993 examination report and there was no 
history of a back or bilateral knee condition recorded.

A private radiology report dated in December 1996 showed 
marked degenerative disc disease at L5-S1; no arthritis of 
the knees shown; mild bilateral hallux valgus greater on the 
left than the right; and small calcaneal spur.  

A report from the Federal Workplace Solutions dated in May 
1997 noted that the veteran was disabled from his job and 
note to degenerative arthritis and back pain.  

A VA outpatient treatment record dated in April 1997 notes 
that the veteran felt that his flat feet had caused the 
bilateral knee and back conditions.  

At an April 1997 VA examination, the veteran gave a history 
of having some mild pain in both his knees and back while in 
the service.  Based on the veteran's history, the examiner 
felt that the pain in both knees and back were causally 
related to service.  The diagnoses included degenerative 
arthritis of the lumbosacral spine of moderate degree and 
chondromalacia of the bilateral knees.

In June 1997 VA treatment records, the veteran reported being 
involved in a motor vehicle accident in February 1997 in 
which he injured his lumbar spine and knee.

At his October 1998 RO hearing, the veteran testified that 
his back condition was secondary to pes planus, which he 
believed should be service connected.  The Board notes that 
the veteran has not been granted service connection for his 
pes planus.

At a September 2005 RO hearing, the veteran testified that he 
hurt his back during marching and running, in Marine boot 
camp.  He stated that he also did German Goose Step marching 
and that this injured his back and knees.  He indicated he 
did not seek medical care and did not seek medical treatment 
until the 1980s.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for a back disorder and bilateral knee 
disorders.  There is no evidence of back or knee injury or 
disease in service, and no symptoms of chronic back or knee 
disorder in service.  Service treatment records are negative 
for complaints, treatment, or diagnoses of a back disorder or 
bilateral knee disorder while on active duty.  

The competent evidence does not establish continuous post-
service symptoms of back or knee disability.  The weight of 
the evidence shows that the veteran did not have a back 
disability or bilateral knee disability at any time before 
1996, approximately 27 years after discharge from active duty 
service.  Multiple post-service Reserve examination histories 
and clinical findings were negative for history of in-service 
injury, disease, or symptoms of back or knee disorder, or for 
any post-service complaints or findings of back or knee 
disorder.  In addition, the veteran has entered statements 
that tend to weigh against his claim, including his assertion 
that his knee and back disorders are caused by his non-
service-connected bilateral pes planus.  

The Board finds such evidence as reported by the veteran 
himself, coupled with the absence of complaints or evidence 
of treatment, to be highly probative to show the absence of 
in-service injury or disease, including the absence of 
chronic in-service symptoms and the absence of continuous 
post-service symptoms until a 1997 post-service motor vehicle 
accident.  Such evidence outweighs the veteran's reported 
histories from 1997 that reference knee and back pain during 
service.  

Presumptive service connection is not warranted because there 
is no evidence showing compensably disabling manifestations 
of arthritis within one year of discharge from active duty.  
As such, the Board finds that the preponderance of the 
competent evidence of record is against the claim.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

Although the April 1997 VA examiner opined that the veteran's 
pain in both knees and back were causally related to service, 
this opinion is based on an inaccurate history because the 
weight of the evidence shows no in-service knee or back 
injury or disease, the weight of the evidence shows no 
continuous post-service symptoms of the knees or back, and 
the history presented to the April 1997 VA examiner notably 
did not include the recent and significant motor vehicle 
accident which occurred in February 1997 and involved knee 
and back complaints that required treatment.  As noted above, 
service treatment records reflect no complaints, findings, 
diagnoses, or treatment for disabilities of the back or knees 
while on active duty.  

For these reasons, the April 1997 VA medical opinion is 
inconsistent with the service treatment records, is 
inconsistent with the Board's factual finding of absence of 
continuity of symptomatology of the knees and back after 
service, and is based on an inaccurate history that does not 
include the 1997 post-service motor vehicle accident and 
injury.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The veteran's own allegations and written statements that he 
now suffers from a back disability and a bilateral knee 
disability that is due to service does not qualify as 
competent medical evidence.  In this case, there is no 
evidence that the veteran has the requisite medical knowledge 
or background to offer any such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board has 
specifically considered the veteran's lay statements on the 
matters as to which he is competent to offer such statements, 
but, as the above analysis shows, finds the weight of the lay 
and medical evidence outweighs the veteran's assertions of 
in-service back and knee injury or symptom logy, and 
continuous post-service symptoms prior to the February 1997 
post-service motor vehicle accident.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for a back disorder and knee disorders, and the 
claims must be denied.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Headaches

The veteran claims service connection for headaches are due 
to malaria during service in 1967, including the drugs used 
to treat the malaria.  

While the evidence demonstrates that the veteran was treated 
for malaria during service, there is no evidence of chronic 
headaches in service.  Service treatment records show that in 
August 1967 the veteran experienced a sudden onset of 
weakness, fever, headache, and chills that were ultimately 
diagnosed as malaria.  The veteran was hospitalized in 
Vietnam and then transferred to the Naval Hospital in 
Bethesda, Maryland, for recuperation.  The veteran was 
prescribed Daraprim and Chloroquin with full and sustained 
remission of all symptoms and with repeat malaria smear and 
stool examination in October 1967 was shown as negative.  
There was no other treatment for symptoms to include 
headaches during the veteran's active duty service.  

The Board also finds that headaches were not continuous after 
service separation in July 1969.  Multiple post-service 
periodic physicals for the Army Reserve in the 1980s and 
1990s reflect no history or complaints of headaches.  
Likewise, post-service private treatment records are negative 
for any significant complaints of headaches.  VA treatment 
records show complaints of headaches many years after service 
separation, but no evaluation or treatment for headaches is 
shown.  

At a September 2005 RO hearing, the veteran testified that he 
developed headaches from the malaria drugs.  The veteran also 
submitted literature concerning drugs used to treat malaria 
and side effects.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for headaches.  Although the service 
treatment records show headaches associated with malaria in 
service in 1967, there was no evidence of a chronic 
disability shown in the records after the malaria went into 
remission.  

VA treatment records show subjective complaints of headaches 
many years after separation from active duty.  This period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  Maxson, supra.  

In reaching this decision the Board considered the literature 
submitted in support of the appellant's claim. As the 
veteran's treatment for malaria was discontinued, with 
evidence beginning in service of no residual headaches from 
either the malaria or the drugs used to treat malaria, in the 
context of absence of chronic headaches in service and 
absence of continuous headaches after service separation, the 
articles that mention headaches as one possible side effect 
of malaria drugs during treatment have no tendency to relate 
the current complaints of headaches to service.  In addition, 
this literature does not address the individual specifics of 
the veteran's case.  For these reasons, the literature is of 
minimal probative value.  Sacks v. West, 11 Vet. App. 314 
(1998).

Thus, in the absence of any competent evidence of a nexus 
between any current headaches and service, and the absence of 
continuous post-service symptoms of headache upon which an 
opinion could be based, the claim for service connection for 
headaches must be denied.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulations provide that the effective date of 
an award of disability compensation for direct service 
connection shall be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2008).  

Both the statute and regulation provide that, if the 
veteran's claim for compensation for direct service 
connection is received within 1 year after separation from 
service, the effective date will be the day following active 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(ii)(B)(2).  Because in this veteran's case the 
claims for service connection for PTSD and erectile 
dysfunction were not received until October 15, 1996 and July 
19, 1997, respectively, a period well beyond one year from 
service discharge in July 1969, the effective date provision 
pertaining to claims filed within one year of service 
separation is not applicable.  

Earlier Effective Date for Service Connection for PTSD

The record shows that the veteran filed an original claim for 
service connection for PTSD on October 15, 1996.  The veteran 
contends that he should be granted an effective date of 1968, 
when he left combat.  However, the veteran remained on active 
duty until July 14, 1969 and did not attain veteran status 
until July 15, 1969.  The veteran was granted service 
connection for PTSD and assigned an effective date of October 
15, 1996, which was the date of receipt of the veteran's 
claim for service connection for PTSD.  The veteran was 
notified of this effective date decision by letter dated 
March 26, 1997.

After the March 1997 notice of the decision assigning the 
October 15, 1996 as the effective date for the grant of 
service connection, the veteran did not enter a notice of 
disagreement with the effective date assigned for service 
connection within one year of notice of this rating decision.  
Consequently, the March 1997 rating decision assignment of 
the October 15, 1996 as the effective date for service 
connection for PTSD became a final rating decision.  
38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 20.1103.

Pursuant to 38 C.F.R. § 3.104(a) (2008), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105.

The record reflects that it was not until 2006 that the 
veteran effectively entered a claim for an earlier effective 
date than October 15, 1996 for the grant of service 
connection for PTSD.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  The claim did not 
include contentions of clear and unmistakable legal or 
factual error in the March 1997 rating decision.

In the earlier effective date claim currently on appeal, the 
appellant did not contend that the March 1997 rating decision 
assignment of October 15, 1996 as the effective date for the 
grant of service connection for PTSD was clearly and 
unmistakably erroneous.  He has not alleged any factual or 
legal error in the March 1997 rating decision that, but for 
the error, would have manifestly required the assignment of 
an earlier effective date than October 15, 1996.  

In this case, the Board finds that the statutory and 
regulatory provisions are determinative in this veteran's 
appeal for an earlier effective date for service connection 
for PTSD, so that there is no legal basis for an effective 
date earlier than October 15, 1996.  There is no legal basis 
for the veteran's claim for earlier effective date because 
the undisputed facts regarding date of receipt of claim for 
service connection for PTSD (October 15, 1996) render him 
ineligible for the claimed benefit.  The claims file reflects 
the undisputed fact that the veteran's claim for service 
connection for PTSD was first received on October 15, 1996.  

There is no evidence of record that the veteran filed a claim 
for service connection for PTSD prior to October 15, 1996, 
and his additional statements and testimony do not provide 
any evidence that has any tendency to show that he filed a 
service connection claim for PTSD prior to October 15, 1996.  
The veteran's statements and testimony evidencing a mere 
request for earlier effective date, that are absent any 
specific assertion of having previously filed a claim for 
service connection for PTSD, are not sufficient to rebut the 
presumption of regularity of the claims file information that 
shows the appellant's original claim for service connection 
for PTSD was first received on October 15, 1996.  See Baldwin 
v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  

The additional evidence of record since the March 1997 prior 
final rating decision includes the veteran's statements and 
testimony contending that he should be granted an effective 
date of 1968, the date when he left combat.  This evidence 
does not show a claim for service connection was filed prior 
to October 15, 1996.  

The United States Court of Appeals for Veterans Claims 
(Court) has issued its decision Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), providing significant legal precedent with 
regard to the adjudication of claims for an earlier effective 
date for a VA benefit already granted, where there is of 
record a prior final RO decision or Board decision which 
considered and denied a claim for that identical benefit.  In 
Rudd, the claimant sought benefits that included earlier 
effective dates for the awards of service connection for 
various disabilities.  A previous rating decision that 
assigned an effective date for a grant of service connection 
became final, and a Board decision that denied an earlier 
effective date for the grant of service connection was final 
when issued.  

The Court further indicated that, under the established law, 
there were only two available means by which in pursuing 
earlier effective date claims, the appellant could attempt to 
overcome the finality of a previous RO decision that assigned 
the effective dates for service connection - through a 
request for revision of those decisions based on an 
allegation of CUE, or claim to reopen them based upon new and 
material evidence.  Of those two, because the proper 
effective date for an award based on a claim to reopen cannot 
be earlier than the date that claim was received (under 38 
U.S.C. § 5110(a)), only a request for revision of the former 
decisions premised on CUE could result in the assignment of 
an earlier effective date.  In Rudd, the veteran had not 
argued at any point that his request for an earlier effective 
date should be construed as a motion to revise based on CUE.  
The Court concluded that the only remaining possibility was 
that the veteran's claims each were to be processed as a 
"freestanding claim" for earlier effective dates - but such a 
possibility would vitiate the rule of finality, as it applied 
to the previous final RO rating decisions.  Because the 
claimant had not raised a proper claim for the earlier 
effective date sought, the Court determined that there was no 
basis for consideration of the veteran's effective date 
claims on the merits, and that the claims must be dismissed. 

In this appellant's case, the March 1997 rating decision 
assignment of October 15, 1996 as the effective date for the 
grant of service connection for PTSD became a final decision; 
the appellant has not raised a claim of CUE in the March 1997 
rating decision; and the appellant's attempted 
"freestanding" earlier effective date claim in 2006 is 
without legal basis, and must be denied.  As in Rudd, the 
appellant in this case has not argued at any point that her 
request for an earlier effective date should be construed as 
a motion to revise based on CUE; therefore, the appellant has 
not raised a proper claim for the earlier effective date than 
October 15, 1996 for the grant of service connection for 
PTSD.  For these reasons, the Board finds that there is no 
legal basis for the appellant's claim for an earlier 
effective date than October 15, 1996 for the grant of service 
connection for PTSD, and the claim for an earlier effective 
date must be denied.  As in this case, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis, 6 Vet. App. at 430.  

Earlier Effective Date for Service Connection for Erectile 
Dysfunction

The veteran contends that his effective date for the grant of 
service connection for erectile dysfunction should be October 
15, 1996, which is the effective date of the grant of service 
connection for PTSD and not July 19, 1997; however, the 
veteran's claim for service connection on a secondary basis 
for erectile dysfunction was granted effective July 19, 1997.  

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110.  The regulation 
provides that, except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  
38 C.F.R. § 3.155.

The Board notes that, in a rating decision dated February 
2005, the RO granted service connection for erectile 
dysfunction as secondary to the service-connected disability 
of PTSD.  The effective date was based on the date of a claim 
for impotence which was filed on July 19, 1997 but was never 
adjudicated.

The claims folder does not show that the veteran submitted a 
claim, formal or informal, prior to July 19, 1997 for service 
connection for erectile dysfunction.  Pursuant to the laws 
and regulations cited above, the effective date for service 
connection for erectile dysfunction should be the later date 
of either the date the veteran filed a claim of service 
connection, or the date that entitlement arose, whichever is 
later.  38 C.F.R. § 5110; 38 C.F.R. § 3.400.  Thus, the 
effective date for service connection for erectile 
dysfunction cannot be earlier than July 19, 1997, the date of 
receipt of claim for service connection for erectile 
dysfunction.  The veteran had not communicated an intent to 
file a claim for service connection for erectile dysfunction 
at any time before July 19, 1997.  If entitlement arose prior 
to the July 19, 1997 service connection claim, the effective 
date would be July 19, 1997 because it is the later of the 
two dates. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than July 19, 1997 for 
the grant of service connection for erectile dysfunction must 
be denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In the case concerning an earlier effective date for the 
grant of service connection for PTSD, the earliest possible 
date permitted by the effective date regulations has been 
granted, so that an earlier effective date is not legally 
possible.  In cases such as this, where a claim cannot be 
substantiated because there is no legal basis for the claim, 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to meet the duty 
to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February and March 2006 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  

The notice letters also described the evidence necessary to 
file a claim for an increased disability rating, and met all 
of the requirements noted above.  This notification would 
also apply to the "downstream" issues of entitlement to an 
earlier effective date.  See VAOPGCPREC 8-03.  To whatever 
extent the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
earlier effective date claims, the Board finds no prejudice 
to the appellant in proceeding with the present decision.  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) until March 2006.  The timing of the specific notice 
required by Dingess is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim of service connection for headaches; however, 
the Board finds that the evidence, which shows no chronic 
symptoms of headache in service, and no continuous or 
recurrent post-service evidence of headaches, does not 
include competent evidence showing a nexus between service 
and current complaints of headaches, and shows other causes 
of headaches, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Post-service medical records provide no basis to grant this 
claim, and, in fact, provide evidence against the claim, as 
the headaches were a manifestation of the malaria and when 
the malaria went into remission, there were no further 
headache complaints while in service.  In addition, there is 
no competent medical evidence of a current headache 
disability, only complaints of headache.  The Board finds no 
basis for a VA examination or medical opinions to be 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the 
standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  In the absence of evidence 
of a current headache disability requiring treatment, 
referral of this case to obtain examinations and/or opinions 
as to the etiology of the veteran's claimed disability would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  The 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of this case for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
treatment records, private medical records, and VA treatment 
records have been associated with the claims folder.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for headaches is denied.

An effective date prior to October 15, 1996 for the grant of 
service connection for PTSD is denied.

An effective date prior to July 19, 1997 for the grant of 
service connection for erectile dysfunction is denied.




REMAND

The veteran is claiming entitlement to service connection for 
GERD secondary to his service-connected PTSD.  The Board 
notes that the veteran has been diagnosed with GERD; however, 
there has been no VA examination scheduled to determine 
whether the current GERD is secondary to his service 
connected PTSD.

Therefore, the veteran should be scheduled for a VA medical 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed GERD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the current 
GERD is etiologically related to either 
the veteran's service-connected PTSD or 
to his period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for GERD, to include 
as secondary to service-connected PTSD, 
should be readjudicated.  If the 
determination of the claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


